                         Case 3:19-cv-04207-LB Document 6 Filed 07/23/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                        for the
                                                NORTHERN DISTRICT OF CALIFORNIA

                                                                               )
                                                                               )
                                                                               )
SUPERCELL OY,                                                                  )
                            Plaintiff(s)
                                                                               )
                                                                               )
                                 v.                                                                Civil Action No. 3:19-cv-04207-LB
                                                                               )
                                                                               )
                                                                               )
                                                                               )
GREE, INC.                                                                     )
                           Defendant(s)                                        )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                                             GREE, Inc.
                                                          6-10-1, Roppongi
                                                      Roppongi Hills Mori Tower
                                                       Minato-Ku, Tokyo Japan


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:

      Michael J. Sacksteder                                                                    Geoffrey Miller
      Bryan A. Kohm                                                                            Fenwick & West LLP
      Fenwick & West LLP                                                                       801 California Street
      555 California Street, 12th Floor                                                        Mountain View, CA 94041
      San Francisco, CA 94014

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                        ST
                                                                          ATE
                                                                             S DISTR
                                                                                    IC
                                                                                      T                   CLERK OF COURT
                                                                    D
                                                                                                          Susan Y. Soong
                                                                                             CO
                                                                E
                                                              IT




                                                                                               UR
                                                            UN




                                                                                                 T
                                                           N O RT




         July 23, 2019
                                                                                                   NI A




Date:                                                                                                                            Felicia Brown
                                                                                               OR
                                                             HE




                                                                                             IF




                                                                    N                          L
                                                                    R




                                                                        DI                  CA
                                                                             S T RI T O F
                                                                                   C                             Signature of Clerk or Deputy Clerk




                                                                                                                                        American LegalNet, Inc.
                                                                                                                                        www.FormsWorkFlow.com
                         Case 3:19-cv-04207-LB Document 6 Filed 07/23/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)
was received by me on (date)

              I personally served the summons on the individual at (place)
                                                                                 on (date)                            ; or

              I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
          on (date)                                , and mailed a copy to the individual’s last known address; or

              I served the summons on (name of individual)                                                                       , who is
          designated by law to accept service of process on behalf of (name of organization)
                                                                                 on (date)                            ; or

              I returned the summons unexecuted because                                                                                ; or

              Other (specify):




          My fees are $                           for travel and $                   for services, for a total of $ 0.00


          I declare under penalty of perjury that this information is true.


Date:
                                                                                             Server’s signature



                                                                                         Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc:




                                                                                                                  American LegalNet, Inc.
                                                                                                                  www.FormsWorkFlow.com
